Citation Nr: 0426398	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  02-14 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for tinnitus.

2.  Entitlement to an effective date earlier than November 
30, 2000, for the award of service connection for tinnitus.

3.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss disability.

4.  Entitlement to an increased rating for right 
sternoclavicular dislocation with deformity, currently 
evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 until his 
retirement in June 1981.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a February 2002 
rating decision by the Philadelphia, Pennsylvania, Department 
of Veterans Affairs (VA) Regional Office and Insurance Center 
(RO).

The Board notes that the veteran was scheduled for a 
videoconference hearing before the Board in August 2004; 
however, he failed to report to the hearing without 
explanation and has not requested that the hearing be 
rescheduled.

With regard to the veteran's service connected right 
sternoclavicular dislocation with deformity, by an April 2002 
statement, the veteran raised the issue of entitlement to an 
earlier "effective date for the award."  The record before 
the Board does not reflect that the RO has responded to this 
claim.  Therefore, the matter is referred to the RO for 
appropriate action, to include any clarification needed.


FINDINGS OF FACT

1.  Service connection for tinnitus was granted, effective 
November 30, 2000, by rating decision of February 2002.

2.  The issue of entitlement to an earlier effective date for 
service connection for tinnitus was addressed in a statement 
of the case issued in July 2002.

3.  A VA Form 9 with attachment was submitted on the 
veteran's behalf in August 2002; in the attachment, it was 
acknowledged that the veteran's claim for service connection 
for tinnitus was received on November 30, 2000; no error in 
the decision assigning the effective date of November 30, 
2000, was alleged.




CONCLUSION OF LAW

The veteran has not submitted a Substantive Appeal with 
respect to the issue of entitlement to an earlier effective 
date for service connection for tinnitus.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.302 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal consists of a timely filed Notice of Disagreement 
in writing and, after a Statement of the Case has been 
furnished, a timely filed Substantive Appeal.  A Substantive 
Appeal must be filed within 60 days from the date that the 
agency of original jurisdiction mails the Statement of the 
Case to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(b).  

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105(d)(5).  

Service connection for tinnitus was granted, effective 
November 30, 2000, by rating decision of February 2002.  The 
veteran was provided a statement of the case in July 2002 
addressing the issue of entitlement to an earlier effective 
date for service connection for tinnitus and other issues.  
In the cover letter sent with the statement of the case, the 
veteran was informed of the requirement that he submit a 
timely Substantive Appeal to perfect his appeal with respect 
to the issues addressed in the statement of the case.  A VA 
Form 9 with attachment was submitted on the veteran's behalf 
in August 2002; in the attachment, it was acknowledged that 
the veteran's claim for service connection for tinnitus was 
received on November 30, 2000; no error in the decision 
assigning the effective date of November 30, 2000, was 
alleged in this attachment, or in any other correspondence 
received from the veteran after the statement of the case was 
issued.  Consequently, the Board must conclude that the 
veteran has not perfected an appeal with respect to the 
earlier effective date issue.  


ORDER

The appeal for an earlier effective date for service 
connection for tinnitus is dismissed.


REMAND

The liberalizing provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) [codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002)] and the regulations 
implementing it are applicable to the issues on appeal.

The Act and the regulations implementing it essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and essentially provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim if there is a reasonable possibility 
that such assistance would aid in substantiating the claim.  
They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA is required to request the 
claimant to submit any pertinent evidence in the claimant's 
possession.

With respect to the veteran's claims at issue, there is 
nothing in the record that satisfies the notification 
requirements of the VCAA. 

Specifically, with regard to the veteran's claim for an 
initial rating in excess of 10 percent for tinnitus, the 
Board notes that in May 2003, VA published a final rule 
adding a note to 38 C.F.R. § 4.87, Diagnostic Code 6260, 
directing raters to assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears, or in the head.  68 Fed. Reg. 25,822-25,823 
(2003).  Shortly thereafter, the VA General Counsel issued 
VAOPGCPREC 2-03 (2003), holding that Diagnostic Code 6260, as 
in effect prior to a June 1999 amendment, and as amended in 
June 1999, authorized a single 10 percent disability rating 
for tinnitus, regardless of whether the tinnitus is perceived 
as unilateral, bilateral, or in the head.  The VA General 
Counsel further held that separate ratings for tinnitus may 
not be assigned under Diagnostic Code 6260 or any other 
diagnostic code.  

The Board is bound by this opinion of the VA General Counsel.  
See 38 C.F.R. § 20.101(a) (2003).  Consequently, there is no 
schedular basis for assigning separate compensable 
evaluations for the veteran's tinnitus.  Moreover, there is 
no schedular basis for assigning an evaluation in excess of 
10 percent for tinnitus.

However, in exceptional cases where the schedular evaluations 
are found to be inadequate, higher evaluations may be 
assigned on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (2003).  

The Board notes that the veteran has not had an opportunity 
to present argument in response to VAOPGCPREC 2-03 (2003) or 
the amendment of Diagnostic Code 6260 and the record does not 
reflect that the veteran has been adequately informed of the 
evidence and information that he should submit to 
substantiate a claim for a higher evaluation on an extra-
schedular basis.

Furthermore, the Board is of the opinion that further 
development of the record is required to comply with VA's 
duty to assist the veteran in the development of the facts 
pertinent to his claim for an increased rating for right 
sternoclavicular dislocation with deformity. 

With regard to the veteran's service-connected right shoulder 
disability, the Board has determined that the report of the 
veteran's most recent VA examination in March 2004 is not 
adequate for rating purposes because it does not address all 
pertinent disability factors set forth in 38 C.F.R. §§ 4.40, 
4.45 (2003).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Specifically, the March 2004 VA examiner did not attempt to 
assess the extent of veteran's pain in terms of degrees of 
range of motion.  Furthermore, while the examiner noted that 
a physical therapy evaluation would be needed in order to 
comment on weakness, fatigue and lack of endurance with 
repetitive use, this was not accomplished.

The Board regrets any further delay in this case.  However, 
for the reasons noted above, the Board concludes that further 
RO action is required prior to appellate disposition.  
Accordingly, the case is hereby REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C., for the 
following actions:

1.  With respect to the issues on appeal, 
the RO should send the veteran a letter 
providing the notice required under 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003), to include 
notification that he should submit any 
pertinent evidence in his possession.  
The RO should then undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.

2.  The RO should request the veteran to 
submit or identify medical evidence, 
records and/or statements from employers 
or potential employers, and any other 
evidence indicating that the 
manifestations of his tinnitus are so 
unusual or exceptional as to result in 
greater average industrial impairment 
than that contemplated by the assigned 
evaluation of 10 percent.  

3.  The RO should undertake appropriate 
development to obtain any pertinent 
evidence identified but not provided by 
the veteran.  

4.  If the RO is unable to obtain any 
pertinent evidence identified but not 
provided by the veteran, it should so 
inform the veteran and request him to 
provide the outstanding evidence. 

5.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the current severity of the 
veteran's service-connected right 
shoulder disability.  The claims folder 
and this remand must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

All symptomatology due to the service-
connected disability should be described.  
In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be  performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right shoulder 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.

6.  The RO should also undertake any 
other development it determines to be 
warranted.

7.  Then, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence and 
without regard to any prior decisions on 
these claims.  In evaluating the 
veteran's service-connected tinnitus, the 
RO should consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service for 
extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b)(1).  
Should submission under § 3.321(b)(1) be 
deemed unwarranted, the reasons for this 
decision should be set forth. 

8.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case to the 
veteran and afford him the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate  consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



